Citation Nr: 1742987	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD), depressive disorder, NOS and cognitive disorder NOS prior to November 28, 2016 and a rating in excess of 70 percent thereafter.  

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to October 1969, including service in Vietnam.

The issues of entitlement to an initial higher rating for PTSD and entitlement to a TDIU come on appeal from a December 2009 rating decision, which granted service connection for PTSD and assigned a 50 percent rating.  Although the Veteran did not submit a notice of disagreement to this decision, additional evidence including VA treatment records, Veteran's statements indicating an increase in severity and an October 2010 VA examination were all associated with the record within one year of the date of this decision.  As this evidence addresses the severity of the Veteran's PTSD and indicates a possible worsening of symptoms, it is new and material and is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  In turn, the prior December 2009 decision rating decision did not become final.  See 38 C.F.R. § 3.156(b).  The RO readjudicated the rating assigned in a December 2011 rating decision and continued the 50 percent rating, which was appealed by the Veteran.  Therefore, in light of the above, the Board finds that the appeal has been ongoing since the award of service connection and, in turn, has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned; a transcript of the hearing has been associated with the record.  


In an April 2016 rating decision, the RO awarded a maximum total 100 percent rating for the Veteran's service-connected prostate cancer, effective March 28, 2016.  In turn, the RO determined that the Veteran's TDIU claim was essentially rendered moot as of March 28, 2016 as he was in receipt of a maximum total 100 percent rating.  However, the Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  As such, in light of Bradley, the Veteran's TDIU claim as of March 28, 2016 has not been rendered moot and is still in appellate status.  

In October 2016, the Board remanded the Veteran's claims for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A March 2017 rating decision increased the Veteran's evaluation for PTSD to 70 percent effective November 28, 2016.  Despite the increased evaluation, the Court has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue remains in appellate status.





FINDINGS OF FACT

1.  Prior to October 6, 2010, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.

2.  From October 6, 2010, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.

3.  The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to October 6, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  From October 6, 2010, the criteria for a disability rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  The criteria for TDIU due to PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Increased Rating for Posttraumatic Stress Disorder 

Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Analysis 

Here, the Veteran asserts that his PTSD is more disabling that reflected by his initial 50 percent rating prior to November 28, 2016 and his 70 percent rating thereafter.   The Board finds that a preponderance of the evidence shows that the Veteran's PTSD symptoms more nearly approximate 50 percent prior to October 6, 2010, and 70 percent thereafter.  

Prior to October 6, 2010

The Veteran was afforded a VA psychiatric evaluation in May 2008.  He reported having nightmares about his service in Vietnam four to six times per year.  He reported thinking about Vietnam daily and believing that his life would be better if he had not gone to Vietnam.  He reported that he believes his hypertension was due to abusing alcohol after he returned to Vietnam.  He reported he avoids talking and thinking about Vietnam.  He also reported that it is helpful for him to be in church because he is less likely to think about Vietnam.  He avoids watching anything related to war on television.  He denied loss of interest as result of his service.  He denied restricted affect.   He described being "mostly a loner."  He reported having friends in church and participating in Bible study in church.  He denied difficulties with his ability to remember his time in Vietnam. He reported that his sleep varies. 
The Veteran denied significant difficulties with concentration.  He reported feeling depressed for part of each day but also reported that he sometimes has a couple of "good days in a row."  He denied difficulties with weight fluctuations.  For pleasure he reported he likes to participate in church and watch basketball.  He denied suicidal and homicidal ideation.  He also denied symptoms consistent with panic disorder, obsessive compulsive disorder and bipolar disorder.  He denied auditory and visual hallucinations.  

The Veteran reported that he stopped working in 1999 due to having two strokes and congestive heart failure.  Prior to this, he worked as shipping management of a roofing company for four years.  Before that, he worked with a garbage company for four years and a grocery supply company for five or six years.  Before that, he worked in a wine garden warehouse for three to four years.  Right after separation from service, he worked in a show factory.  He currently manages his own finances.  

The Veteran was married from 1970 to 1989 and has a son and daughter with whom he reported having an "up and down" relationship with.  His second marriage lasted for two or three years between the late 1990s and early 2000s.  The Veteran stopped drinking alcohol since his second stroke in 1999 and stopped using marijuana in 1989.  He reported that he has not used speed since Vietnam.
The examiner reported that the Veteran was cooperative throughout the interview and was oriented to person, place, and time.  He remembered three words after immediate recall and two after a short delay.  He spelled a five letter word forward but declined to spell is backwards.   He described his average day as beginning at 5 am when he takes his medication and watches television.  He then lies back down and eats around 9 am.  He reported walking to the store to get the paper and read the paper.  
The Veteran denied significant difficulties with being watchful, on guard, and easily startled.  He described varied difficulties with sleep and irritability.  The examiner indicated that the Veteran's health difficulties have a greater impact on his ability to work.  

VA treatment records from March 2008, October 2008 and January 2009 show that the Veteran consistently was alert and cooperative with good eye contact and appropriate grooming.  His speech was normal and affect appropriate.  This mood was euthymic.  His thought processes were well organized and goal directed.  No delusions or hallucinations were expressed.  He denied suicidal or homicidal ideation.  His memory was intact; he had good insight regarding illness.  His judgment was intact.  The Veteran reported anxiety attacks.  He also indicated that he stays to himself much of the time but is active in his church.  He also reported persistent intermittent nightmares.  

The Veteran was also afforded a VA examination in October 2009.  During the examination the Veteran again reported that he was married two times with no romantic relationships in 4 to 5 years.  He only spoke to his children on holidays.  The Veteran reported attending church twice a week, napping, watching television, reading the bible or sports page, household chores, and watching sports.  He stated he generally only leaves the house for groceries and to attend church.  He reported limited interactions with people at church and reported that he had no friends.  

The Veteran reported the following cognitive symptoms: forgetfulness, memory problems, and occasionally losing track of time.  The Veteran denied being hospitalized for psychiatric treatment since the last exam.  He reported receiving outpatient treatment since his last examination through the VA medical center.  Since the last examination, the Veteran reported frequently thinking that "if he died it would not matter."  He reported some thoughts about wanting to kill himself via overdose but denied suicidal intent due to his religious beliefs.  He reported these thoughts occur about twice per week.  The Veteran reported some thoughts of wanting to harm others when another person "does something stupid."  He denied homicidal plan or intent.  He reported some problems with him temper. He reported having verbal arguments occasionally.  

The Veteran reported feeling depressed.  Regarding PTSD symptoms he also reported the following:  daily intrusive thoughts, distressing dream once or twice a week, flashbacks, nervousness, sadness, occasional shakes, heavy breathing, avoidance, decreased interest/participation in activities, social isolation, detachment or estrangement from others, restricted range of affect, sleep impairment, irritability, difficulty concentrating, hypervigilance, and strong startle reaction.  

No symptoms of generalized anxiety, panic, mania, psychosis, or obsessive compulsive behaviors were reported or apparent.  There was also no evidence of hallucinations or delusions.  His mood was euthymic and his affect was slightly blunted.  He denied current suicidal and homicidal ideation, plan, and intent.  The Veteran was oriented to person, place, date, and situation.  His GAF score was 50.   

As the competent evidence of record prior to October 6, 2010 shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with reduced reliability and productivity as a result of disturbances of motivation and mood, and chronic sleep impairment, occasional panic attacks, and difficulty in establishing and maintaining effective work and social relationships a rating of 50 percent for PTSD, but no higher, was warranted.  The criteria for a higher 70 percent initial rating have not been shown.  The Veteran mostly reported interest in attending church twice a week; he also reported enjoying reading the paper and watching sports.  He consistently denied homicidal, suicidal ideation.  The record was also negative for illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately or effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Board finds the Veteran's overall disability picture shows that the Veteran's PTSD symptoms more clearly proximate the criteria for a 50 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

From October 6, 2010

The record shows a worsening of the Veteran's PTSD symptoms.  

The Veteran was afforded an additional VA mental health examination on October 6, 2010.  The Veteran reported feeling sad, down, or empty every day.  He had less interest in activities and tended to isolate.  He reported low appetite and poor sleep.  He reported feelings of worthlessness and low concentration.  He noted that he had trouble staying focused and was forgetful.   The Veteran also reported the following symptoms:  re-experiencing, avoidance/numbing, and increased arousal.  He reported experiencing intrusive thoughts and images daily and nightmares 3 to 4 times a week.  He responded to cues emotionally with sadness and fear and physically with heart racing and sweating.  He avoided talking or thinking about his military experiences.  He avoided news about war, noise, and crowds.  He was less interested in activities he previously enjoyed and feels emotionally numb.  He had difficulty with sleep due to frequent nightmares.  He was easily irritated and had difficulty concentrating because of intrusive thoughts.  He was always on guard and aware of his surroundings.  He reported a heightened startle response.  He showed a GAF score of 50.  

The examiner concluded that the Veteran generally functions satisfactorily with regard to routine behavior, self-care, and social interactions.  However, the Veteran's social function was marked by social withdrawal/isolation, suspiciousness, lack of friendships, and no close relationships or social support system.  His family functioning was marked by impaired family relationships, unsuccessful marriages, and emotional detachment from family members.  The Veteran has been on disability since his stroke, however, prior to his stroke his occupational functioning was disrupted as evidenced by his reported frequent job changes.  The examiner also concluded that the Veteran's emotional and physical health status are negatively impacted by his psychiatric symptoms because of his chronic sleep impairment, chronic subjective distress, health problems, irritability, chronic morbid ideation, frequent and disturbing nightmares, and reduction in recreational pursuits.      

In an August 2012 letter, VA psychiatrist Dr. A.C. indicated that the Veteran continues to experience significant PTSD symptoms and depression despite increases in medication dosing and compliance with treatment recommendations.  Dr. A.C. further stated, "[The Veteran] has particularly troublesome intrusive, ruminative thoughts/memories about his Vietnam experiences with related flares of anxiety.  He has a high level of avoidance criteria, as he avoids any thoughts, discussion, situations, places, etc. that remind him of Vietnam, to the extent that he rarely watches news or programming with conflict or violence, and his limited social outlet (besides the minimal requirements of going to the store) is participating in some church activities.  He continues to describe foreshortened sense of the future difficulty concentrating, irritability, hypervigilance and increased started response.  His management of panic attacks had improved with anxiety management class skills but episodes persist.  In addition, his depressive symptoms, including depressed mood, variable appetite, decreased energy, loss of motivation, interest and enjoyment in activities has significantly worsened his functional status, likely compounded by continued medical issues.  Unfortunately, these medical issues also conflict with receiving/tolerating some treatments for PTSD and depression."

The Veteran also underwent a VA psychiatric evaluation in November 2012.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner further opined that his occupational and social functioning is largely limited by his physical health problems as well as his cognitive disorder, which is related to his stroke.  
During the examination the Veteran reported feeling depressed daily and having less interest in activities.  He reported varying appetite and an average of 4 to 5 hours of sleep per night.  He reported low energy and feelings of worthlessness.  He reported poor concentration.  He further reported passive thoughts of suicide that he does not act on because of his religious beliefs.  He denied thoughts of homicide.  He reported having intrusive thoughts daily and nightmares 3 to 4 times per month.  He avoids thinking or talking about his military experiences.  He avoids crowds.  He reported feeling distant from others, had difficulty with sleep, was easily angered, was always on guard, and easily startled.  

During the examination the Veteran's speech and thought processes were slow.  There was no evidence of hallucinations or delusions.  His mood was dysphoric and affect blunted.  He denied suicidal or homicidal ideation, plan, or intent.                                                                                                                                                                                                                                                                         

VA mental health treatment notes from April 2016 to November 2016 indicate that the Veteran reported an average mood 5 on a scale of 0 to 10.  He reported increased nightmares and intrusive memories of bad experiences in service in the last 6 weeks.  He reported seeing a war movie recently that increased difficulty with re-experiencing symptoms since.  He reported continued sleep disturbance, hypervigilance, emotional numbness, avoidance behaviors, and intrusive memories.  He denied hopelessness and anhedonia.  He reported having a normal appetite and being motivated to eat more.  He showed no delusions or paranoid ideations and no suicidal or homicidal ideation, thoughts, intent or plans.  

Finally, the Veteran was afforded a VA examination in November 2016.  The examiner opined that the Veteran showed occupational and social impairment with reduced reliability and productivity.  

The Veteran reported living alone.  He reported last dating someone 5 to 6 years prior.  He reported his relationship with his adult children was "up and down."  He reported calling a hotline to talk to a priest or chaplain when he needs support.  He reported having no more than two people that he can talk to - a preacher and a friend he went to school with.  He reported spending typical days watching TV or looking at the radio.  He reported he goes to church on some Sundays.  He reported managing his household finances.  

Regarding suicide attempts the Veteran reported that "he probably took too much diazepam a couple times" but "did not take enough to really do anything."  He reported the last time he took too much diazepam was Veteran's Day when he thought about what was happening in Vietnam.  He denied his action was an active suicide attempt.  

Regarding symptoms the Veteran reported sleeping 3 to 4 hours a night and a couple hours during the day when he takes his medication.  He reported not having energy.  He reported a fair appetite.  He described his mood as typically bad.  He described himself as always on the defense.  He reported that his attention and concentration are not good and that he easily misplaces things and forgets the names of people he just met.  He reported enjoying sports and watching western movies.  He reported continued intrusive thoughts and low patience.  He denied suicidal and homicidal ideation and plans.  Audio and visual hallucinations were also denied.  The examination was negative for symptoms of panic disorder, mania, generalized anxiety disorder and psychosis.  Additionally, the Veteran reported the following PTSD symptoms: depressed mood, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  

As the competent evidence of record from October 6, 2010 shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with deficiencies in most areas such as family relations, thinking, or mood, due to symptoms such as: near continuous depression affecting the ability to function independently, appropriately and effectively, suicidal ideation, and inability to establish and maintain effective relationships, a rating of 70 percent for PTSD, but no higher, is warranted.  

The criteria for a higher 100 percent rating have not been shown.  The evidence is negative for gross impairment of thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board finds the Veteran's overall disability picture from October 6, 2010 shows that the Veteran's PTSD symptoms more clearly proximate the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

In addition, the Board finds that October 6, 2010, the date of the VA examination, is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms to warrant a 70 percent rating.

Total Disability Rating Based on Individual Unemployability 

Relevant Legal Principles 

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Based on the Board's decision herein, the Veteran is assigned a 50 percent for PTSD prior to October 6, 2010, and a 70 percent rating thereafter.  Moreover, as previously stated, in an April 2016 rating decision, the RO awarded a maximum total 100 percent rating for the Veteran's service-connected prostate cancer, effective March 28, 2016.  In turn, the RO determined that the Veteran's TDIU claim was essentially rendered moot as of March 28, 2016, the effective date of a maximum total 100 percent rating.  A 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In such cases, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Id.  Thus, the Board must consider whether the Veteran's PTSD solely renders him unemployable.

Analysis 

As an initial matter the Board acknowledges that prior to October 6, 2010, the Veteran was service-connected for PTSD and assigned a 50 percent rating.  As the Veteran did not meet the schedular criteria for TDIU, the Board must consider whether referral to the Director of Compensation Service is warranted.  
After weighing all evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation for any period on appeal.  

During a the August 2016 hearing, the Veteran reported that he is unemployable due to coronary artery disease and posttraumatic stress disorder.  The Veteran reported that he last worked in 1999 as a shipping manager at a roofing supply company for five years.  Prior to that he worked as a forklift operator.  The Veteran reported that because of his PTSD, he is unable to get along with people.  He reported that any friction cause him to "snap."  However, the evidence shows and the Veteran's non service-connected disabilities to include prior strokes and a heart disability render him unemployable.  

In a February 1999 letter from the Northwest cardiology clinic, Dr. P.B.P. indicates that the Veteran was seen for management of congestive heart failure and that he is considered totally and permanently disabled.  "[The Veteran] is unable to perform normal activities due to multipole conditions of severe hypertension, congestive heart failure, and an ejection fraction of 17%.  Any stress activity both physical and mental could bring on symptoms of shortness of breath, chest pain and edema."  

In an April 2008 letter, private physician Dr. V.B.S. stated that the Veteran is considered totally and permanently disabled due to his well-controlled hypertension, peripheral vascular disease with mild claudication, hypercholesterolemia, generalized anxiety disorder, atrial-septal defect, and mild to moderate LV dysfunction with left ventricular ejection fraction of 38 percent.  Similarly, in a May 2008 Statement of Disability, the Veteran's physician reported that the Veteran had diagnoses of congestive heart failure and peripheral vascular disease rendering him totally and permanently disabled.  During a May 2008 VA psychiatric evaluation, the examiner indicated that the Veteran's health difficulties have a greater impact on his ability to work.   

In addition, the November 2012 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity largely limited by his physical health problems as well as his cognitive disorder, which is related to his stroke.  

Notably, in an August 2012 letter, VA psychiatrist Dr. A.C. opined that, "[The Veteran may achieve some symptomatic improvement from engaging in further medication management and psychotherapies but his overall prognosis for full recovery is limited by his health problems and ability to tolerate said treatments"  (emphasis added). 

The November 2016 VA examiner indicated that the Veteran has an unspecified cognitive disorder secondary to his history of stroke.  During the examination, the Veteran described work as "alright" before his health problems.  He further reported that Veteran reported that he stopped working because he had two strokes and congestive heart failure.  

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected PTSD.  The Board recognizes that the Veteran's service-connected PTSD has some impact on his ability to obtain and maintain substantially gainful employment.  However, the Veteran has consistently reported, and the medical evidence shows, that his non service-connected disabilities prevent him from working.  As noted above, non service-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to the Veteran's unemployability.  

The Board also acknowledges that although the Veteran's PTSD symptoms are severe, the Veteran's 70 percent schedular rating properly compensates him for the average impairment in earning capacity.  However, the evidence does not show that the Veteran's PTSD symptoms, solely, render him unemployable.  Thus, TDIU is not warranted on a schedular or extraschedular basis.    



In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to October 6, 2010 is denied. 

Entitlement to a rating of 70 percent for PTSD from October 6, 2010 is granted. 

Entitlement to TDIU due to PTSD is denied.  



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


